                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                              January 16, 2020
                       UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

    RUBY L. MATTHEWS,                        §
                                             §
                             Plaintiff,      §
                                             §
          vs.                                §
                                             §
                                             §             No. 4:18-CV-4795
    NANCY A. BERRYHILL,                      §
    Commissioner of Social Security,         §
                                             §
                                             §
                             Defendant.      §

                        MEMORANDUM AND ORDER
                ON PLAINTIFF’S MOTION FOR ATTORNEY’S FEES

         Pending before the Court is Plaintiff Ruby L. Matthews’s (“Plaintiff”) motion

for attorney’s fees. ECF No. 15. 1 The Commissioner of the Social Security

Administration (“Commissioner”) did not file a response and Plaintiff represents that

her motion is unopposed. ECF No. 16, Ex. 7. Based on the briefing, the evidence,

and the applicable law, the Court determines that Plaintiff’s motion should be

granted as modified below.

                        I.      PROCEDURAL OVERVIEW

         On June 12, 2019, Plaintiff filed a motion for summary judgment, requesting

judicial review of Commissioner’s decision denying her application for disability

insurance benefits. ECF No. 12. On July 1, 2019, Commissioner filed an unopposed



1
 On March 5, 2019, the Parties consented to proceed before the undersigned United States
Magistrate Judge pursuant to 28 U.S.C. § 636(c). ECF No. 7.
motion to reverse the decision by the Administrative Law Judge (“ALJ”) and remand

the case for further administrative proceedings. ECF No. 13. The Court granted

Commissioner’s motion to remand on July 11, 2019 pursuant to sentence four of 42

U.S.C. § 405(g). ECF No. 14.

      Plaintiff filed the current motion under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C § 2412, seeking an award of $6,732.71 in attorney’s and

paralegal fees. ECF No. 15 at 1. Plaintiff, in support of her motion, submitted

contemporaneous time records for all attorneys and paralegals who worked on the

appeal. See ECF No. 16, Exs. B-D.

                II.    ATTORNEY’S FEES UNDER THE EAJA

      The EAJA permits the recovery of attorney’s fees in proceedings for judicial

review of an agency’s action. 28 U.S.C. § 2412(d)(1)(A). The purpose is to “ensure

adequate representation of those who need it and to minimize the cost of this

representation to taxpayers.” Day v. Comm’r, No. 16-CV-210, 2017 WL 4922048,

at *1 (E.D. Tex. Oct. 31, 2017); see Murkeldove v. Astrue, 635 F.3d 784, 793 (5th

Cir. 2011) (purpose is to eliminate the financial disincentive for an average person

to challenge unreasonable government actions). Under the EAJA, a party is entitled

to recover attorney’s fees from the United States when, at a minimum, the following

four elements are met: (1) he is a prevailing party; (2) he timely files a fee application

supported by an itemized statement; (3) the court finds the position of the


                                            2
government, in the administrative proceedings as well as before the Court, was not

substantially justified; and (4) no special circumstances make an award unjust.

Perales v. Casillas, 950 F.2d 1066, 1072 (5th Cir. 1992); Mesecher v. Berryhill,

No. 15-CV-859, 2017 WL 4417682, at *1 (N.D. Tex. Oct. 3, 2017); Benoit v. Astrue,

No. H-07-2939, 2008 WL 3928026, at *1 (S.D. Tex. Aug. 27, 2008).

         III.   PLAINTIFF SATISFIES THE EAJA REQUIREMENTS

       After careful review of the evidence and law, the Court finds that the Plaintiff

has met the four requirements for an award of attorney’s fees under the EAJA.

       Plaintiff secured a remand under sentence four of 42 U.S.C. § 405(g).2 When

the district court remands a social security action under sentence four of § 405(g),

the claimant is a prevailing party. Shalala v. Schaefer, 509 U.S. 292, 299-301 (1993);

Day, 2017 WL 4922048, at *1. Thus, Plaintiff satisfied the first element.

       Plaintiff timely filed her motion for attorney’s fees. The party seeking fees is

required to submit an application to the court “within thirty days of final judgment

in the action.” 28 U.S.C. § 2412(d)(1)(B). “The district court’s judgment becomes

final when it can no longer be appealed.” Murkeldove, 635 F.3d at 792.

       Rule 4(a) of the Federal Rules of Appellate Procedure establishes that,
       in a civil case to which a federal officer is a party, the time for appeal
       does not end until 60 days after entry of judgment, and that a judgment


2
 “The court shall have power to enter, upon the pleadings and transcript of the record, a judgment
affirming, modifying, or reversing the decision of the Commissioner of Social Security, with or
without remanding the cause for a rehearing.” 42 U.S.C. § 405(g).
                                                3
      is considered entered for purposes of the rule only if it has been entered
      in compliance with Rule 58 of the Federal Rules of Civil Procedure.

Shalala, 509 U.S. at 302 (quotations and alterations omitted). Rule 58 requires the

district court to issue its judgment in a separate document. Id. at 302-03.

      In this case, the Court issued a judgment on July 11, 2019, ECF No. 14, which

became final sixty days later, on September 9, 2019. Plaintiff had thirty days from

September 9, 2019 to file her motion for attorney’s fees. Plaintiff filed her motion

on October 4, 2019, and thus the motion is timely.

      Commissioner has the burden of proof to show that his position was

substantially justified but has not done so. Day, 2017 WL 4922048, at *1. A

substantially justified determination focuses on the government’s action giving rise

to the litigation at the administrative level as well as the government’s litigation

position. Perales, 950 F.2d at 1072. Here, Commissioner conceded that the case

should be remanded for further proceedings. Therefore, Commissioner’s position at

the administrative level was not substantially justified.

      Likewise, Commissioner has not alleged or shown any special circumstances

that would render an award unjust. Day, 2017 WL 4922048, at *1. The special

circumstances provision ensures that the government is not deterred from advancing

in good faith novel but credible extensions and interpretations of the law and gives

the courts discretion to deny awards where equitable considerations dictate the

award should not be made. Murkeldove, 635 F.3d at 794. After examining the totality

                                           4
of the circumstances to determine whether awarding Plaintiff’s fees would be unjust,

the Court does not find any special circumstances in this case. See id.

        Therefore, the Court finds that Plaintiff is entitled to an award of attorney’s

fees.

                      IV.    CALCULATION OF THE FEES

        The EAJA dictates that attorney’s fees not be awarded in excess of $125 per

hour, unless the court determines that an increase in the cost of living or a special

factor justifies a higher fee. See 28 U.S.C. § 2412(d)(2)(A)(ii). The Court has wide

discretion in calculating any increase in the hourly rate. Mesecher, 2017 WL

4417682, at *1; Chargois v. Barnhart, 454 F. Supp. 2d 631, 634 (E.D. Tex. 2006).

Plaintiff’s counsel seeks an hourly fee of $199.58 for two hours worked in 2018 and

$201.22 for 27.5 hours worked in 2019, for a total of $5,932.71. ECF No. 16 ¶ 8.

Plaintiff has submitted an itemized statement for the 29.5 attorney hours. See ECF

No. 16, Ex. C.

        Courts must determine whether the fee is reasonable, requiring an

examination of the number of hours worked and the rate sought. Mesecher, 2017 WL

4417682, at *2. Typically, in cases of this kind, fee applications range from twenty

to forty hours. Id. Plaintiff bears the burden of documenting the appropriate hours

expended and hourly rates. Id. Having reviewed the record in the case, the Court

finds that the number of hours sought is reasonable and supported. Furthermore,


                                           5
Commissioner has not asserted any disagreement with an award for the hours

submitted.

       With regard to the rate, courts routinely use a cost-of-living adjustment based

on the Consumer Price Index (“CPI”) report compiled by the United States Bureau

of Labor Statistics. E.g., Day, 2017 WL 4922048, at *2; Chargois, 454 F. Supp. 2d

at 634 (collecting cases). Based on the region where services were performed, the

court will use as a base rate the average annual CPI for the year the last time the rate

changed, and then compare it to the average annual CPI for when the attorney

provided the legal services. Chargois, 454 F. Supp. 2d at 634; accord Perales, 950

F.2d at 1079 (instructing the court on remand to “segregate the attorneys’ hours by

year and apply the appropriate cost-of-living adjustment on an annual basis”). If the

CPI increased from the time the rate changed to the time services were performed,

“the court calculates the percentage difference and approves an excess hourly fee

corresponding to the calculated percentage increase.” Chargois, 454 F. Supp. 2d at

634.

       Here, Plaintiff’s counsel is based in New York, but appeared pro hac vice in

this case filed in Houston. 3 She is claiming fees for work performed between 2018



3
 Plaintiff’s counsel uses CPI figures for urban consumers in the southern United States generally.
See ECF No. 16, Ex. A. The Court finds it more appropriate to use data specific to the Houston
area, where this Court is located. See Mesecher, 2017 WL 4417682, at *2 (finding the use of city-
specific data where the court was located appropriate).


                                                6
and 2019. The CPI last changed in 1996 ($75 to $125 per hour). In 1996, the annual

average CPI for Houston-The Woodlands-Sugar Land, Texas was 142.7.4

       The hourly rates for the relevant years are as follows:

           • For 2018, the CPI for Houston-The Woodlands-Sugar Land, Texas is

               225.927. The percentage difference between 1996 and 2018 is 158.32%

               (225.927/142.7). Therefore, the hourly rate for 2018 is $197.90/hour

               (158.32% x $125/hour).

           • For 2019, there is no annual data available. Consequently, the Court

               will use the CPI for Houston-The Woodlands-Sugar Land, Texas for

               the first half of 2019, which is 228.124.5 The percentage difference

               between 1996 and 2019 is 159.86% (228.124/142.7). Therefore, the

               hourly rate for 2019 is $199.83/hour (159.86% x $125/hour).

       In 2018, Plaintiff’s attorney worked 2 hours. At $197.90/hour, her fee is

$395.80. In 2019, Plaintiff’s attorney worked 27.5 hours. At $199.83/hour, her fee

is $5,495.33. The sum of the 2018 and 2019 fees is $5,891.13. The Court finds that




4
 The Court obtained CPI numbers used to calculate Plaintiff’s attorney’s fees from this chart. See
Consumer Price Index, All Urban Consumers (CPI-U), Houston-The Woodlands-Sugar Land, Tx,
https://www.bls.gov/regions/southwest/data/consumerpriceindexhistorical_houston1982-
84_table.pdf (last visited Jan. 2, 2020).
5
  This information can be found through a U.S. Bureau of Labor Statistics data search at
https://data.bls.gov/PDQWeb/cu (last visited Jan. 2, 2020).
                                                7
this fee is reasonable for the 27.5 hours of attorney work. See Mesecher, 2017 WL

4417682, at *2; Day, 2017 WL 4922048, at *2.

      The EAJA also allows for recovery of paralegal fees at prevailing market

rates. Richlin Sec. Serv. Co. v. Chertoff, 553 U.S. 571, 581 (2008). Plaintiff seeks to

recover for 8 hours of paralegal work at a rate of $100 per hour, for a total of $800.

ECF No. 16 ¶ 8 and Ex. D. Courts in this Circuit frequently approve comparable

paralegal awards in the context of the EAJA. See, e.g., McCullough v. Saul, No. 18-

CV-128, 2019 WL 2774336, at *2 (W.D. Tex. July 2, 2019) ($100 per hour for 7.5

hours worked); Banks v. Berryhill, No. 18-CV-239, 2019 WL 2084539, at *1 (N.D.

Tex. May 13, 2019) ($95 per hour for 7.4 hours worked); Rasco v. Berryhill, No. 17-

CV-946, 2018 WL 3621054, at *4 (S.D. Tex. June 4, 2018) ($105 per hour for 5.6

hours worked). The Court finds an award of $800 in paralegal fees to be reasonable.

                                V.     CONCLUSION

      Finding it meritorious, Plaintiff’s motion for attorney’s fees is GRANTED as

modified above. Commissioner is ORDERED to pay Plaintiff the sum of $6,691.13,

representing $5,891.13 in attorney’s fees and $800 in paralegal fees. The check

should be made payable to Plaintiff and mailed to Plaintiff’s attorney, Melissa

Palmer, 250 South Clinton Street, Suite 210, Syracuse, New York 13202.




                                          8
Signed on January 16, 2020, Houston, Texas.


                                    ______________________________

                                         Dena Hanovice Palermo
                                       United States Magistrate Judge




                                9
